Citation Nr: 1200889	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  11-10 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to January 1946.  The appellant is his widow.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2010, a statement of the case was issued in February 2011, and a substantive appeal was timely received in April 2011.  In reply to VA's request for a written brief, the appellant's representative submitted a statement in November 2011 with additional evidence and without a waiver for RO review.  A supplemental statement of the case was not issued after the additional evidence was received, however in light of the favorable disposition below referral to the RO for initial consideration of the evidence is not necessary.  


FINDINGS OF FACT

1. The Veteran died on May [redacted], 2009, at the age of 88; the Certificate of Death establishes that the immediate cause of the Veteran's death was respiratory failure, due to or as a consequence of hypernatremia, due to or as a consequence of renal failure.

2.  At the time of the Veteran's death, he had established entitlement to service connection for the following:  residual scar of a gunshot wound on the right hand with limitation of motion of the right index finger, posttraumatic stress disorder (PTSD), tinnitus and bilateral hearing loss.  

3.  The evidence of record is in relative equipoise as to whether the service-connected PTSD contributed to his death in as much as it hastened his death or otherwise aided or lent assistance to it. 

4. The issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is moot in light of the award of service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1. A service connected disability, the Veteran's service-connected PTSD, contributed substantially or materially to the death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).

2. The claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, that is, granting service connection for the cause of the Veteran's death, there is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the appellant as a result of any VCAA deficiency in view of the fact that the full benefit sought by the appellant is being granted by this decision.  See generally 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), and 3.159.

Legal Principles for Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause of death.  38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The standards for determining whether or not a disability is service connected are the following legal principles of service connection.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence and Analysis

The Veteran died on died on May [redacted], 2009, at the age of 88; the Certificate of Death establishes that the immediate cause of the Veteran's death was respiratory failure, due to or as a consequence of hypernatremia, due to or as a consequence of renal failure.  The Veteran died at the VA Medical Center (VAMC) in Providence, RI.  

At the time of the Veteran's death, he had established entitlement to service connection for the following:  residual scar of a gunshot wound on the right hand with limitation of motion of the right index finger, PTSD, tinnitus and bilateral hearing loss.  

The Veteran's terminal records from the VAMC in Providence, RI show that on April 26, 2009 the Veteran was admitted with multiple medical problems to include coronary artery disease, hypernatremia, severe dementia and dehydration and was unable to take in enough calories to sustain life.  He was previously in a nursing home.  Subsequent records that same month show he had chronic renal failure likely secondary to dehydration.  The day the Veteran died, May [redacted], 2009, the records show he had difficulty breathing.  His hospitalization course represented a constant decline in mental status electrolyte imbalance and ultimately multisystem failure.  

The Veteran's private doctor, Dr. S.Z., who was treating him for 15 years, in letters dated in May 2009 and July 2009 indicated that the service-connected PTSD was an important primary cause in the Veteran's coronary heart disease and finally his death.  In a letter in August 2009, Dr. S.Z. after reviewing the Veteran's medical records expressed the opinion that the service-connected PTSD ultimately resulted in enough central nervous system malfunction to result in his demise.  The examiner noted that the Veteran was unable or unwilling to take enough calories or fluids and had kidney malfunction because of the dehydration.  

An opinion was obtained from a VA staff psychiatrist in October 2009.  The VA examiner noted that the Veteran's PTSD symptoms were moderate during his lifetime and they worsened in 2008 along with his dementia.  The examiner was of the opinion that the medical history clearly established the Veteran's death was likely related to dementia as his failure to eat or drink resulted in dehydration, renal failure and eventually death.  The VA doctor indicated that Dr. S.Z. was trying to link dementia to PTSD which is not established by the record.  The VA doctor concluded that the service-connected PTSD is less likely than not a major contributing factor to the Veteran's death as the Veteran's history of cardiac problems cannot be entirely be attributed to PTSD and stress in life is not the same as a diagnosis for PTSD.  

In a letter in April 2010, Dr. S.Z. noted the Veteran had PTSD following service, resulting in a chronic agitated state which is a causal factor for the development of vascular atherosclerosis including coronary heart disease and cerebral vascular disease.  The doctor stated that there is a connection between vascular disease and forms of dementia.  

An addendum opinion from the VA examiner dated in January 2011 is of record.  The VA examiner noted that the Veteran was diagnosed with PTSD in 2003, was not in a chronic agitated state and submitted an article showing that PTSD is a significant risk factor for cardiovascular disease.  The VA doctor emphasized that research suggested an association between PTSD and increased risk of cardiovascular disease however the increased risk has never been proven causative.  The VA examiner was of the opinion that it would be a stretch to say that PTSD caused vascular disease that caused dementia resulting in the Veteran's death.  The VA examiner indicated that it is quite possible that PTSD contributed to the management of health problems the Veteran was facing, however it cannot be considered a major contributing factor to his death.  

Subsequently, in letters in March 2011 and in November 2011, Dr. S.Z. explained that an association between PTSD and dementia was demonstrated in an article in the September issue of the "Journal of American Geriatrics Society", which showed that veterans with PTSD had a higher risk, 50 percent, of developing dementia than those without PTSD.  He reiterated that in the instant case the Veteran's dementia prevented him from eating or drinking, which ultimately resulted in dehydration and death.  Dr. S.Z. concluded that there is a strong chain of events between the service-connected PTSD and ultimate death by dehydration and renal failure.  

Based on the evidence of record, the case turns on whether the Veteran's service-connected PTSD contributed to his death.  As to whether the service-connected PTSD contribute substantially or materially to cause the Veteran's death, the Board finds the evidence is in relative equipoise.  

In sum, the VA doctor focused on the relationship between the Veteran's heart disease and PTSD and concluded that the service-connected PTSD was not a major contributing factor to the Veteran's death.  He indicated in October 2009 that the Veteran's dementia cannot be linked to PTSD however he did not provide a rationale for the opinion.  Conversely, Dr. S.Z. in March 2011 and in November 2011, concluded that the service-connected PTSD led to the Veteran's dementia, which both the VA doctor and Dr. S.Z. agree was likely related to his death as he stopped eating and drinking, which caused dehydration, followed by renal failure and death.  In establishing a link between the PTSD and dementia, Dr. S.Z. cited to the study published by the "Journal of American Geriatrics Society".  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here the private doctor cited to the study published by the "Journal of American Geriatrics Society" based upon which he provided a medical opinion linking the Veteran's service-connected PTSD to dementia, which led to his fatal renal failure.  

Therefore, the Board concludes that a service-connected disability, PTSD, did contribute substantially or materially to cause the Veteran's death, by leading to dementia which caused the fatal renal failure dysfunction.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to service connection for the cause of the Veteran's death is warranted. 

DIC under 38 U.S.C.A. § 1318

If the Veteran's death is determined not to be service connected, pursuant to 38 U.S.C.A. § 1318, entitlement to DIC may be established in the same manner as if the Veteran's death were service connected where it is shown that the death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death, (2) was rated totally disabled for a period of not less than five years from the date of his discharge or release from active duty or (3) was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318 ; 38 C.F.R. § 3.22(a). 

DIC benefits granted to a surviving spouse under § 1318 are paid in the same manner as if the Veteran's death were service connected.  See 38 U.S.C.A. 
§ 1318(a).  In the present case, as DIC benefits have already been granted in this decision based upon the award of service connection for the cause of the Veteran's death, the alternative claim under § 1318 is rendered moot.  Only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  See generally Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the Veteran's death is found to be nonservice-connected.  See 38 C.F.R. § 3.22(a) . In summary, in light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 in the present case, the claim of entitlement to DIC under 38 U.S.C. § 1318 is moot, and the claim is dismissed. 

(The Order follows on the next page.)


ORDER

Service connection for the cause of the Veteran's death is warranted.  To this extent only, the appeal is granted. 

The grant of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310 renders moot the claim for DIC under 38 U.S.C.A. § 1318.  The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is therefore dismissed. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


